Name: Council Regulation (EEC) No 2967/89 of 25 September 1989 relating to the continued import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 / 114 Official Journal of the European Communities 30. 9 . 89 COUNCIL REGULATION (EEC) No 2967/89 of 25 September 1989 relating to the continued import of New Zealand butter into the United Kingdom on special terms HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom shall be authorized to import certain quantities of butter from New Zealand under the terms of this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Denmark, Ireland and the United Kingdom, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3667/83 (') authorized the United Kingdom to import certain quantities of New Zealand butter on special terms during the five calendar years from 1984 to 1988 ; Whereas the Council was unable to agree in good time on new import arrangements for a longer term ; whereas in order to avoid an interruption in imports the Council has granted temporary authorizations and on the last occasion by Regulation (EEC) No 2331 /89 (2) for the period from 1 January to 30 September 1989 ; Whereas the exceptional arrangements should continue in order to ensure continued imports from New Zealand ; whereas, since the butter market is at present subject to substantial short-term changes, quantities of New Zealand butter which may be imported on special terms should be fixed for a period of four years ; Whereas, in view of the measures laid down to reduce milk production in the Community, access for New Zealand butter must be limited from 1989 to 1992 and quantities which may be imported each year must be reduced progressively ; whereas the quantities imported under the temporary authorization provided for in Regulation (EEC) No 3667/83 between 1 January and 30 September 1989 are to be included in the 64 500 tonnes fixed for 1989 ; whereas the special levy fixed in this Regulation should be applied to the quantity of butter imported in 1989 ; Whereas provision should be made that if the butter market requires changes in the conditions of intervention, such changes must be reflected in the price of New Zealand butter marketed in the Community ; Whereas a special levy, which will normally remain unchanged as long as the intervention price for butter of Community origin is not altered, constitutes the most appropriate method for protecting the market price of Community butter and for enabling New Zealand to plan its exports to the United Kingdom, Article 2 1 . These arrangements shall apply from 1 January 1989 to 31 December 1992. The following quantities may be imported :  64 500 tonnes in 1989,  61 340 tonnes in 1990,  58 170 tonnes in 1991 ,  55 000 tonnes in 1992. However, the quantity fixed for 1989 shall be reduced by the quantity imported between 1 January and 30 September 1989 under the temporary authorization provided for in Regulation (EEC) No 3667/83 . 2. The Council, acting by a qualified majority on a proposal from the Commission, may temporarily reduce the quantities laid down in paragraph 1 in order to prevent serious disruption of the United Kingdom butter market. 3 . Before 1 October 1992, the Council, acting unanimously on a proposal from the Commission accompanied by a report, shall take a decision on the maintenance of the exceptional arrangements from 1 January 1993 . Article 3 1 . The special levy on New Zealand butter imported under this Regulation shall be ECU 45,83 per 100 kilograms. However, with regard to the quantity imported between 1 January and 30 September 1989 under the temporary authorization provided for by Regulation (EEC) No 3667/83, the special levy referred to in the first subparagraph shall only apply at the request of the party concerned. 2. The Council, acting by a qualified majority on a proposal from the Commission, shall adjust the rate of the special levy in line with changes in the conditions of intervention in respect of butter in the Community. (') OJ No L 366, 28 . 12. 1983, p. 16. (2) OJ No L 220, 29 . 7 . 1989, p. 75. 30. 9 . 89 Official Journal of the European Communities No L 281 / 115 1889/87 (2), on the fluctuation of certain Member States currencies. Article 7 The United Kingdom shall forward all information necessary for the application of this Regulation to the Commission, which shall inform the other Member States thereof. Article 4 Eligibility for the special import arrangements shall be subject to presentation of a certificate establishing that the butter in question ;  is of New Zealand origin,  is at least six weeks old,  has a fat content of not less than 80 % but less than 82 % by weight,  was manufactured directly from milk or cream. Article 5 Butter imported into the United Kingdom under this Regulation may not be traded in the Community nor re-exported to a third country. Article 6 Imports of New Zealand butter shall be subject to the provisions adopted under Regulation (EEC) No 1677/85 ('), as last amended by Regulation (EEC) No Article 8 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 ( ¢'). Article 9 This Regulation shall enter into force on 1 October 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989. For the Council The President H. NALLET O OJ No L 182, 3. 7. 1987, p. 1 . (3) OJ No L 148, 28 . 6. 1968, p. 13 .(') OJ No L 164, 24. 6. 1985, p. 6.